Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to the application 17/161,616 filed on 01/28/2021. Claims 1, 8, and 15 have been amended and claims 1, 8 and 15 are independent claims. Claims 6, 13 and 20 have been canceled. Claims 1, 3, 5, 7-8, 10, 12, 14-15, 17 and 19 have been examined and are pending. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Examiner’s Amendments
Authorization for this Examiner’s Amendment was made via email with the Applicant’s representative, Ms. Jia Zhong (Reg. No.: 71,826). Ms. Zhong has agreed and authorized the Examiner to amend claims 1, 8, 15 and cancel claims 6, 13 and 20.  



Claims
Replacing claims 1-20 as follows:
1. 	(Currently Amended)	A computer-implemented method, comprising:
	receiving a target transaction sent by a node device of a transaction initiator, wherein an account of the transaction initiator corresponds to a plurality of public keys [[,]] and is decoupled from the plurality of public keys such that there is not a mathematical relationship between the account and the plurality of the public keys, and wherein the plurality of public keys of the account corresponds to predetermined transaction weights, wherein the target transaction comprises transaction content and a digital signature created by using one or more private keys corresponding to the plurality of public keys of the account and based on at least a part of the transaction content, wherein the transaction content comprises two or more target transaction weights corresponding to two or more of the plurality of public keys[[,]]; 
	verifying the target transactionby verifying whether the digital signature is valid, comprising: 
		computing a first sum of [[the]] two or more of the predetermined transaction weights corresponding to the two or more of the plurality of public keys; 
		verifying whether the first sum of the two or more predetermined transaction weights meets a predetermined weight threshold; 
		verifying whether a second sum of the two or more target transaction weights meets a second predetermined weight threshold, wherein the two or more target transaction weights are determined based on a type of the target transaction, wherein each of two or more of the plurality of public keys of the account represents a single entity in association with the target transaction and corresponds to:
(1) a respective predetermined weight of the predetermined transaction weights; and 
(2) a respective target transaction weight of the two or more target transaction weights, and wherein the respective target transaction weight is less than the respective predetermined weight; and
	in response to a successful verification, recording the target transaction to a distributed database of a blockchain based on a consensus rule of the blockchain.

2. (Canceled).	

3. (Previously Presented).	The computer-implemented method of claim 1, wherein the transaction content comprises the predetermined weight threshold.

4. (Canceled).	 

5. (Original)	The computer-implemented method of claim 1, wherein an identifier of the account of the transaction initiator is a unique identifier obtained based on a name of the transaction initiator.

6. (Canceled).	

7. (Original)	The computer-implemented method of claim 1, wherein verifying the target transaction further comprises one or more of the following:
	verifying a data content format of the target transaction; or
	verifying whether the target transaction is a replay transaction.

8. (Currently Amended)	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system and that upon execution cause the computer system to perform operations comprising:
	receiving a target transaction sent by a node device of a transaction initiator, wherein an account of the transaction initiator corresponds to a plurality of public keys [[,]] and is decoupled from the plurality of public keys such that there is not a mathematical relationship between the account and the plurality of the public keys, and wherein the plurality of public keys of the account corresponds to predetermined transaction weights, wherein the target transaction comprises transaction content and a digital signature created by using one or more private keys corresponding to the plurality of public keys of the account and based on at least a part of the transaction content, wherein the transaction content comprises two or more target transaction weights corresponding to two or more of the plurality of public keys[[,]]; 
by verifying whether the digital signature is valid, comprising: 
		computing a first sum of the two or more of the predetermined transaction weights corresponding to the two or more of the plurality of public keys; 
		verifying whether the first sum of [[the]] two or more predetermined transaction weights meets a predetermined weight threshold; 
		verifying whether a second sum of the two or more target transaction weights meets a second predetermined weight threshold, wherein the two or more target transaction weights are determined based on a type of the target transaction, wherein each of two or more of the plurality of public keys of the account represents a single entity in association with the target transaction and corresponds to:
(1) a respective predetermined weight of the predetermined transaction weights; and 
(2) a respective target transaction weight of the two or more target transaction weights, and wherein
	in response to a successful verification, recording the target transaction to a distributed database of a blockchain based on a consensus rule of the blockchain.

9. (Canceled).	

10. (Previously Presented)	The non-transitory, computer-readable medium of claim 8, wherein the transaction content comprises the predetermined weight threshold.

11. (Canceled)	.

12. (Original)	The non-transitory, computer-readable medium of claim 8, wherein an identifier of the account of the transaction initiator is a unique identifier obtained based on a name of the transaction initiator.

13. (Canceled).	

14. (Original)	The non-transitory, computer-readable medium of claim 8, wherein verifying the target transaction further comprises one or more of the following:
	verifying a data content format of the target transaction; or
	verifying whether the target transaction is a replay transaction.

15. (Currently Amended)	A computer-implemented system, comprising:
	one or more computers; and
	one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
		receiving a target transaction sent by a node device of a transaction initiator, wherein an account of the transaction initiator corresponds to a plurality of public keys [[,]] and is decoupled from the plurality of public keys such that there is not a mathematical relationship between the account and the plurality of the public keys, and wherein the plurality of public keys of the account corresponds to predetermined transaction weights, wherein the target transaction comprises transaction content and a digital signature created by using one or more private keys corresponding to the plurality of public keys of the account and based on at least a part of the transaction content, wherein the transaction content comprises two or more target transaction weights corresponding to two or more of the plurality of public keys[[,]]; 
		verifying the target transactionby verifying whether the digital signature is valid, comprising: 
			computing a first sum of the two or more of the predetermined transaction weights corresponding to the two or more of the plurality of public keys; 
			verifying whether the first sum of [[the]] two or more predetermined transaction weights meets a predetermined weight threshold; 
			verifying whether a second sum of the two or more target transaction weights meets a second predetermined weight threshold, wherein the two or more target transaction weights are determined based on a type of the target transaction, wherein each of two target transaction and corresponds to:
(1) a respective predetermined weight of the predetermined transaction weights; and 
(2) a respective target transaction weight of the two or more target transaction weights, and wherein
			in response to a successful verification, recording the target transaction to a distributed database of a blockchain based on a consensus rule of the blockchain.

16. (Canceled).	

17. (Previously Presented)	The computer-implemented system of claim 15, wherein the transaction content comprises the predetermined weight threshold.

18. (Canceled).	

19. (Original)	The computer-implemented system of claim 15, wherein an identifier of the account of the transaction initiator is a unique identifier obtained based on a name of the transaction initiator.

20. (Canceled).	





Examiner’s Statement of Reasons for Allowance
Claims 1, 3, 5, 7-8, 10, 12, 14-15, 17 and 19 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to blockchain transaction methods. An account of a transaction initiator corresponds to a plurality of public keys, and the method includes the following: receiving a target transaction sent by a node device of the initiator, where the target transaction includes transaction content and a digital signature created by using a private key corresponding to a plurality of public keys of the account based on at least a part of the transaction content; and verifying the target transaction, so that after the verification is passed, the target transaction is recorded to a distributed database of a blockchain based on a consensus rule of the blockchain, where the verifying includes verifying whether the digital signature is valid. 
In some embodiments, the plurality of public keys of the account respectively correspond to predetermined transaction weights; and the verifying further includes verifying whether the sum of predetermined transaction weights of public keys corresponding to private keys using which valid digital signatures are created meets a predetermined weight threshold. 
In some embodiments, the transaction content further includes target transaction weights corresponding to several public keys of the account, and the target transaction weights corresponding to the several public keys are not greater than predetermined transaction weights corresponding to the several public keys of the account; and the verifying whether the sum of predetermined transaction weights of public keys corresponding to private keys using which valid digital signatures are created meets a 
The closest prior art are Chan et al. (“Chan,” US 20190108543), Chalkias  (“Chalkias,” US 20190295050), and Balaraman et al. (“Balaraman,” US 20190164157) are also generally directed to various aspects of block-chain and peer-based authentication. 
However, none of Chan, Chalkias or Balaraman, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, these references fails to teach all limitations recited in claim 1 as a whole, especially “ A computer-implemented method, comprising: receiving a target transaction sent by a node device of a transaction initiator, wherein an account of the transaction initiator corresponds to a plurality of public keys and is decoupled from the plurality of public keys such that there is not a mathematical relationship between the account and the plurality of the public keys, and wherein the plurality of public keys of the account corresponds to predetermined transaction weights, wherein the target transaction comprises transaction content and a digital signature created by using one or more private keys corresponding to the plurality of public keys of the account and based on at least a part of the transaction content, wherein the transaction content comprises two or more target transaction weights corresponding to two or more of the plurality of public keys; verifying the target transaction by verifying whether the digital signature is valid, comprising: computing a first sum of two or more of the predetermined transaction weights corresponding to the two or more of the plurality of public keys; verifying whether the first sum of the two or more predetermined transaction weights meets a predetermined weight 
These features in light of other features described in the independent claim 1 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		


/EDWARD X LONG/            Examiner, Art Unit 2439    


/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439